DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed March 13, 2020, are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 13, 2020, is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “high-elevation” in claim 1 is a relative term which renders the claim indefinite. The term “high-elevation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
A review of the specification has not identified any standard for ascertaining what qualifies as a “high-elevation image” and what does not.  
Paragraph [0002] (note that all citations are to the published application, i.e. US 2021/0286998 A1) states that high-elevation imagery may be “obtained from various source(s) (e.g., satellite(s), unmanned aerial vehicles, etc.).”  Paragraph [0028] similarly recites that “[t]he sources of the high elevation imagery may include, but are not limited to, satellites, unmanned aerial vehicles (e.g., ‘drones’), manned aerial vehicles (e.g., balloons, airplanes), and so forth.”  
However, this identification of image sources does provide any standard for determining what elevations are “high.”  The different vehicle types mentioned in the specification can operate at vastly different elevations.  For example, satellites can capture images at hundreds of miles of elevation, aircraft can capture images at a few (e.g. less than 10) miles of elevation, while drones can operate within feet of the ground.  Therefore, specifying that the “high-elevation” imagery may come from these sources does not indicate what elevations should be considered “high” and what elevations should not.
Claim 1 is indefinite because it would be unclear to one of ordinary skill in the art what elevations would qualify as “high-elevation”, and what elevations would not.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 7, 9-11, 13, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Persello’ (“Delineation of agricultural fields in smallholder farms from satellite images using fully convolutional networks and combinatorial grouping,” 2019) in view of ‘Uhrig’ (“Pixel-Level Encoding and Depth Layering for Instance-Level Semantic Labeling,” 2016).

Regarding claim 1, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 10.  Persello in view of Uhrig teaches the system of claim 10 (see below).  Accordingly, claim 1 is also rejected under 35 U.S.C. 103 as being unpatentable over Persello in view of Uhrig for substantially the same reasons as claim 10.

Regarding claim 2, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 11.  Persello in view of Uhrig teaches the system of claim 11 (see below).  Accordingly, claim 2 is also rejected under 35 U.S.C. 103 as being unpatentable over Persello in view of Uhrig for substantially the same reasons as claim 11.

Regarding claim 4, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 13.  Persello in view of Uhrig teaches the system of claim 13 (see below).  Accordingly, claim 4 is also rejected under 35 U.S.C. 103 as being unpatentable over Persello in view of Uhrig for substantially the same reasons as claim 13.

Regarding claim 7, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 16.  Persello in view of Uhrig teaches the system of claim 16 (see below).  Accordingly, claim 7 is also rejected under 35 U.S.C. 103 as being unpatentable over Persello in view of Uhrig for substantially the same reasons as claim 16.
Regarding claim 9, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 18.  Persello in view of Uhrig teaches the system of claim 18 (see below).  Accordingly, claim 9 is also rejected under 35 U.S.C. 103 as being unpatentable over Persello in view of Uhrig for substantially the same reasons as claim 18.

Regarding claim 10, Persello teaches a system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to (see Note Regarding Computer below):
obtain one or more high-elevation images that capture an area containing multiple demarcated fields (Secs. 2.1 and 2.2, satellite images that capture an area containing multiple demarcated agricultural fields are obtained for analysis – see e.g. Fig. 1); 
apply the high-elevation images as input across one or more machine learning models to generate a boundary enhancement channel (Sec. 3.1, high elevation images are input to fully-connected network (FCN), which outputs pixelwise boundary predictions; see Note Regarding Angles below), wherein each pixel of the boundary enhancement channel is spatially aligned with a corresponding pixel of the one or more high-elevation images (Sec. 3.1, boundary classifications are pixelwise, and therefore spatially aligned with corresponding pixels of input images; see Note Regarding Angles below), and wherein each pixel of the boundary enhancement channel is classified with a (see Note Regarding Angles below); and 
based on the boundary enhancement channel, determine, and store in the memory (see Note Regarding Computer below), pixel-wise field memberships of pixels of the one or more high-elevation images in the multiple demarcated fields (Sec. 3.2, post-processing of boundary predictions is performed to recover a segmentation of pixels in the image – see e.g. Fig. 7, last row; see Note Regarding Angles below).

Note Regarding Computer.  While the use of computationally-intensive techniques such as neural networks (e.g. Fig. 6) certainly implies the use of a computer, Persello’s disclosure focuses on describing and algorithm and does not explicitly describe the system used to implement that algorithm.  In particular, Persello does not explicitly teach implementing its algorithm as a system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to perform the algorithm, where outputs of the algorithm are stored in the memory.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an algorithm as a system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to perform the algorithm, where outputs of the algorithm are stored in the memory.  Such 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the algorithm of Persello as a system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to perform the algorithm, where outputs of the algorithm are stored in the memory, with the reasonable expectation that this would result in a system that could perform the algorithm quickly and efficiently, while preserving its outputs over time for later use.  

Note Regarding Angles.  Persello uses an FCN to directly predict whether each pixel of an image lies on a boundary (Sec. 3.1).  Accordingly, the boundary enhancement channel of Persello consists of pixelwise boundary classifications, rather than pixelwise classifications with a unit angle to a reference location of the field of multiple demarcated fields that contains the pixel.  Furthermore, Persello focuses on recovering the boundaries between fields and, while the purpose of such boundaries is to divide pixels of an image into different fields, Persello does not explicitly teach determining pixelwise field memberships for pixels falling within those boundaries.
However, Uhrig teaches that, while such direct boundary prediction seems natural, such an approach is disadvantageous because “those boundaries represent a very delicate signal as they have a width of only one pixel, and a single erroneously labeled pixel in the training data has a much higher impact compared to a region-based (Pg. 18, second par., citation omitted).  Indeed, Persello’s boundary prediction FCN does frequently fail to locate boundary pixels, which results in fragmented contours that require extensive post-processing (Sec. 3.2).
As an alternative to direct boundary prediction, Uhrig suggests training an FCN to output a boundary enhancement channel where each pixel is classified with a unit angle to a reference location of an object of multiple demarcated objects that contain the pixel (Pg. 18, Direction, each pixel is classified with discrete unit angle to central reference location of an object that includes the pixel).  This approach is “tailored for an FCN’s capability to predict pixel-wise labels” and “[e]specially for pixels on the boundary between neighboring objects, our representation clearly separates the instances as predicts have nearly opposite directions” (Pg. 18, third par.).
Uhrig produces a segmentation by applying post-processing to the boundary enhancement channel to determine pixelwise object memberships of pixels of the input images in the multiple objects (Sec. 3.3; e.g. Fig. 2, right col., pixels are color-coded with different instance IDs indicating object memberships of the pixels of the input image).  “One can always recover closed contours from a segmentation in the form of their boundary” (Persello: Sec. 3.2, first par.).
In view of the teachings noted above, were Persello modified to use the angle-based boundary enhancement channel of Uhrig, then each pixel of the boundary enhancement channel would be classified with a unit angle to a reference location of the field of the multiple demarcated fields that contains the pixel; and the boundaries would be recovered via post-processing that would include, based on the boundary enhancement channel, determining, and storing in memory, pixel-wise field 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Persello as applied above with the angle-based boundary enhancement channel of Uhrig in order to improve the system with the reasonable expectation that this would result in a system that did not suffer disadvantages associated with direct boundary prediction, and that could clearly separate pixels on the boundary between field instances.  This technique for improving the system of Persello was within the ordinary ability of one of ordinary skill in the art based on the teachings of Uhrig.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Persello and Uhrig in order to obtain the invention as specified in claim 10.	

Regarding claim 11, Persello in view of Uhrig teaches the system of claim 10, and Uhrig further teaches that the reference location comprises a center of mass of the field that contains the pixel (Pg. 18, third par., reference location is center of object, which is a field in the system of Persello in view of Uhrig).

Regarding claim 13, Examiner notes that both Persello and Uhrig use FCN neural network models that comprise multiple layers (Persello: Fig. 6; Uhrig: Sec. 3.1).  Such a neural network can be considered as multiple sub-networks connected in series.  For example, the FCN of Persello can be decomposed into a first/encoder convolutional (Fig. 6, left half) and a second/decoder convolutional neural network (Fig. 6, right half) connected in series, wherein output of the first convolutional neural network is applied as input across the second neural network (Fig. 6, output from one layer passes to subsequent layer, including the output from the last layer of the encoder being input to the first layer of the decoder).  For at least this reason, Persello in view of Uhrig teaches the invention of claim 13.

Regarding claim 16, Persello in view of Uhrig teaches the system of claim 10, and Uhrig further teaches to upsample the boundary enhancement channel (Sec. 3.1, second par., last sentence) to enhance spatial resolution of at least some boundaries between the multiple demarcated fields (Since the direction (i.e. “boundary enhancement”) channel is used to identify boundaries, the upsampling has this effect – i.e. the boundaries can be identified at the full resolution of the image, rather than 1/8 the original resolution).

Regarding claim 18, Persello in view of Uhrig teaches the system of claim 10, and Uhrig further teaches that determination of the pixel-wise field memberships includes clustering pixels of the boundary enhancement channel together along boundaries where the unit angles align (Sec. 3.3, especially second par., instances are determined by clustering pixels together along a boundary where unit angles align with the center).

Regarding claim 19, Examiner notes that the claim recites a method that includes training the one or more machine learning models of claim 10 on high-elevation images each including a plurality of spectral channels by comparing the boundary enhancement channel to ground truth segmentation data; and based on the comparing, training one or more of the machine learning models.
Persello in view of Uhrig teaches the invention of claim 10.
Persello further teaches using high-elevation images each including a plurality of spectral channels (Secs. 2.1 and 2.2).
Uhrig further teaches training the one or more machine learning models by comparing the boundary enhancement channel to ground truth segmentation data (Sec. 3.1, first two pars., cross-entropy loss on direction output, which compares output direction boundary enhancement channel to ground truth; also see Sec. 4.1); and based on the comparing, training one or more of the machine learning models (e.g. Secs. 3.1 and 4.2, cross entropy loss is used for training).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Persello and Uhrig in order to obtain the invention as specified in claim 19.	

Regarding claim 20, Persello in view of Uhrig teaches the method of claim 19, and Persello further teaches that the ground truth segmentation data comprises one or more of crop data layer ("CDL") data (Sec. 2.1, second par., field boundary data comprising over 5000 polygons is used as ground truth; This falls within the BRI of “crop data layer” data; Also see field boundary data in Sec. 2.2 and illustration of the polygons in Fig. 2), common land unit ("CLU") data, crop map of England ("CROME") data, or European Union Land Parcel Identification System ("LPIS") data.

Claims Not Rejected Over Prior Art
Examiner notes that claims 3, 5-6, 8, 12, 14-15 and 17 have not been rejected under 35 U.S.C. 102 or 103.  However, they have been rejected under 35 U.S.C. 112(b), and therefore are not in condition for allowance at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Albrecht’ (US 2018/0373932 A1)
Uses multi-spectral imagery and historical crop survey data to train a CNN to perform semantic segmentation on crop fields – Figs. 10 et seq.
‘Bai’ (“Deep Watershed Transform for Instance Segmentation,” 2017; cited in IDS filed March 13, 2020)
Describes an instance segmentation technique that shares many similarities with the claimed invention such as:
Outputting unit angle information as boundary enhancement information from a neural network – Sec. 4.1
Using a nearest boundary of an object as a reference location for the unit angle information (claim 3) – Sec. 4.1, third par.
Using multiple convolutional neural networks connected in series (claim 4) – Fig. 3
Using neural networks that output semantic segmentation as input to neural networks that identify pixel-wise instance memberships (claim 5) – Sec. 4.1, first par., PSPNet is used to produce semantic segmentation, which is input to the neural net(s) in Fig. 3 to output energy, which is used in Sec. 4.4 to determine pixel-wise instance memberships
Using cosine loss on boundary unit angles and cross-entropy loss (claim 8) – Sec. 4.3
However, Bai outputs its angle information as two channels that together indicate a unit vector (Sec. 4.1, fourth and fifth pars.), rather than outputting a single boundary enhancement channel where each pixel is classified with a unit angle as required by the claimed invention.
Bai teaches that using a unit vector is preferable to using a unit angle classification because it “bypasses the problem of the equivalent angles 0° and 360° having a large numerical difference” – Sec. 4.1, end of second-to-last par.
‘Chen’ (“MaskLab: Instance Segmentation by Refining Object Detection with Semantic and Direction Features,” 2018)
Teaches instance segmentation technique that includes generating 32 channels including logits that classify a unit angle to an object center – Sec. 3, Semantic and direction features; Figs. 2-3, 6 
‘García-Pedrero’ (“Deep Learning for Automatic Outlining Agrigultural Parcels: Exploiting the Land Parcel Identification System,” 2019)
Trains convolutional neural network to predict field boundaries using LPIS data as ground truth
‘Kendall’ (“Multi-Task Learning Using Uncertainty to Weigh Losses for Scene Geometry and Semantics,” 2018)
Discusses weighted combinations of instance segmentation and semantic segmentation task-specific losses – e.g. Fig. 1
‘Long’ (“Fully Convolutional Networks for Semantic Segmentation,” 2015)
Teaches details of the FCN-8s model adapted by Uhrig – Fig. 3
‘Waldner’ (“Deep learning on edge: extracting field boundaries from satellite images with a convolutional neural network,” 2020)
Trains a convolutional neural network to segment satellite field imagery – Fig. 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669